ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAKAI ET AL (KR20050105000A) discloses an apparatus for cleaning a laser optical system.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 11/12/2021 for this examiner's amendment was given by William Blackman, for the claims filed on 7/12/2021.

In claim 1:
At line 1:  “…which is selectively operable in either a laser processing mode or a cleaning processing mode….” has been deleted.
At line 18:  “instructs” has been deleted and replaced with - - controls- -;
At line 19: “instructs”, has been deleted and replaced with - - controls- -;
At line 20: “instructs”, has been deleted and replaced with - - controls- -;
At line 21: after “device”,claim 5 has been inserted, i.e.,- - wherein the ultraviolet irradiation by the ultraviolet irradiation device is performed in an idle time during which the workpiece is not cut by laser irradiation from the laser head,- -;
instructs”, has been deleted and replaced with - - controls- -;
At line 29: “instructs”, has been deleted and replaced with - - controls- -;

In claim 3, at line 3: after “during” ,   - - the laser – has been inserted;

Claim 5 has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claim 1 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “to move the laser head to a cleaning position above or at a side of the workpiece conveying device, and to cause a laser irradiation port of the laser head to face an ultraviolet irradiation port of the ultraviolet irradiation device, such that at the cleaning position, the laser beam axis and the ultraviolet beam axis coincide with each other; and instructs the ultraviolet irradiation device to radiate ultraviolet rays on the protective glass plate, such that the protective glass plate is cleaned without being removed from the laser head.”,  as recited in claim 1.
The primary prior art reference does not disclose the claimed combination of structures/features pertaining to the alignment laser beam axis and the ultraviolet beam axis coinciding with each other. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761